 In the', MatterofSctiLLIN STEEL COMPANY, A CORPORATION'.and,AMERICAN FEDERATION OF LABORCase No. C-2556.-Decided May 4, k943DECISIONANDORDER.On, March _ 22, ;1943, .the Trial -Examiner issued his IntermediateRE port in the above-entitled proceeding, finding that the respondenthad 'engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom, and that it takecertain affirmative action, as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the Union filed exceptions to theIntermediate Report. ' The' Board has considered 'the'rulings madeby the'Trial Examiner at the hearing and finds that,no prejudicialerror was committed.The rulings are hereby affirmed.The -Board has considered the Intermediate Report, the Union'sexceptions, and the entire -record in the case and 'hereby adopts' the'findings, conclusions, and recommendations of the Trial Examiner.ORDER.Upon the entire record in the case,,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Scullin Steel Company;St. Louis,' Missouri, its officers, agents, successors and assigns, shall1.Cease and desist from :(a) In any manner interfering with," restraining, or coercing itsemployees-in the exercise of the right to self-organization, to form,join,- or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid .or protection as guaranteed in Section 7-of the Act.. _2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :' '(a')Rescind immediately 'the 'rule imposed on July 2, 1937, andNovember 17, 1941, insofar as it extends to the employees' own time ;49 N. L; R. B., No. 54.405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post immediately in conspicuous places throughout its plantat St.Louis, Missouri, and maintain for a period of at least sixty (60)-consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraph 1 of this Order;and (2) that the respondent will take the affirmative action set forthin paragraph 2 (a) of this Order; ,(c)Notify theRegionalDirector for the FourteenthRegion inwriting, within ten (10)-days from the date of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTMr. Lawrence H. Whitlow,for the Board.Carter, Bull d Garstang,' by Mr. James E. Garstang,of St.Louis, Mo., for the_respondent.Bartley d Mayfield, by Mr. Waldo C. Mayfield,of St. Louis, Mo., for the A. F: L.STATEMENT OF THE CASEUpon an amended charge dulyfiled by American Federation of Labor, hereincalled the A. F. L, the National Labor Relations Board,herein called the Board,by the.Regional Director for the Fourteenth Region (St. Louis, Missouri), issuedits complaint,dated January 21, 1943, against Scullin Steel Company, St.Louis,Missouri,herein called the respondent,alleging that the respondent had engagedand was engaging in unfair labor practices affecting commerce,within the meaningof Section 8 (1) and(3) and Section 2 (6) and(7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act. Copies of the complaint, togetherWith notice of hearing,were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance:(1) that the respondent discharged` Thomas Stark on or about June 29, 1942,and Patrick Stephens on or about June 30, 1942, and thereafter refused to reinstatethem because they joined and assisted the A.F. L. and affiliated labor organiza-tions, thereby discriminating in regard to their hire and tenure 'of employmentand discouraging membershipin the A. F.L. and affiliated labor organizations ;and (2)that by the foregoing conduct, by promulgating and posting'a rule pro-hibiting oral of written solicitation of membership in any labor organization onthe respondent's time or property and providing that violation thereof would begrounds for disciplinary action; and by urging,warning and persuading em-ployees to refrain from aiding, becoming,or remaining members ofthe A. F. L.and affiliated labor organizations and urging employees to join and aid Inde-pendent Steel Workers Organization,herein called the Independent,the respond-ent-interfered with,restrained,and coerced its employees in the exercise of the'rights guaranteed in' Section7 of the Act.Thereafter, the respondent filed its anto the complaint, denying that it hadengaged in unfair labor practices, and raising certain affirmative defenses.Pursuant to notice,a hearing was held at St. Louis, Missouri,on February 8,9, and 10,, 1943, before Robert F. Koretz,the undersigned Trial Examiner dulydesignated by the Chief Trial Exaniiner.The Board, the respondent, and theA. F`. L. were represented by counsel'and participated in the healing:Full oppor-tunity to be heard, to examine and cross-examine witnesses,and to, introduceevidence bearing on the issues was afforded all parties.At the opening of the SCULLION STEEL COMPANY407hearing, the respondent moved to dismiss the, allegations of the amended chargeand the complaint regarding the promulgation and posting of a rule prohibitingsolicitation of membership in. any labor organization.The motion was deniedby the undersigned.At theclose of the hearing the undersigned,without objec-tion, granted a motion by counsel for the Board to conform the pleadings to theproof respecting formal matters.At this time the undersigned reserved rulingon a motion by the respondent to dismiss the complaint.The motion is deniedto the extent that it is inconsistent with the findings and conclusions set forthbelow.At the conclusion of the hearing,counsel for the Board and for therespondent argued orally before the undersigned.Subsequent to the hearing, therespondent filed a brief with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Scullin Steel Company, is a Missouri corporation having itsprincipal office and place of business at St Louis, Missouri. It is engaged in themanufacture, sale, and distribution of iron and steel products, consisting, amongother things, of undertrucks for railroad cars, steel castings, and shell casings.Approximately $300,000 worth of raw materials, including iron, manganese, lime-stone, various alloys, and natural gas, are shipped each month to the respondent'splant.Over 50 percent of these raw materials are shipped to the plant frompoints outsideMissouri.Each month the respondent sells and distributesfinished products valued at approximately $700,000, of which about 70 percent isshipped from the respondent's plant to points outside Missouri.The respondentemploys approximately 3100 persons at its plant.-The respondent admits that it is engaged in commerce, within the meaningof the Act.II.THE ORGANIZATIONSINVOLVEDAmerican Federation of Labor and Independent Steel Workers Organizationare labor. organizations.They admit to membership employees of the respondent.A. Background; interference, restraint, and coercionIII.THEUNFAIR LABOR PRACTICESFor several years, various labor organizations have engaged in organizational-activity among the respondent's employeesIn the fall of 1936 the C. I. O.'started a membership campaign.Thereafter, the respondent and the C. I. O.entered into a "tentative agreement", which contained a provision that the re-spondent would recognize the C. I. O. as exclusive representatives of the em-ployees when the C. I. O. secured the designation of over 50 percent of theemployees.The C. I. O. did not obtain such designation ; the :agreement expiredin February 1938; and the C. I. O.'s. organizational effort was abandoned. In thelatter part of 1937 a labor organization named Scullin Steel Company Employees'Mutual Aid Association, hereinafter called the Association, was formed amongthe respondent's employeesIn 1939 the C. I. 0 renewed its organizationalefforts.Upon an amended charge filed by the C. I. 0., the Regional DirectorI1 SteelWorkers Organizing Committee, Local No 1062, affiliated with Congress ofIndustrial Organizations, was referred to in the record and is referred to herein as theC. I. O. . 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued'a complaint against the respondent in Case No. XIV: C-514 on bctober'25,'1911, and 'a hearing was held thereon. Pursuant'to a stipulation dated November:'15, 1941, between the respondent, the 'C: I. 0., and counsel for the Board, theBoard issued a Decision and Order on December 11,,1941, providing,`inter ilia,cease and desist from giving effect to a contract previously entered into with theAssociation, and post certain notices to its employees.'On November 22, 1941,the respondent' posted a notice in' compliance with the Board's Order.' There-,hfter,'the Independent was formed,'and following a consent election in 'April 1942the respondent and the Independent entered into a exclusive bargaining contracton July 28, 1942. As set forth more particularly hereinafter, the A. F. L. startedto organize employees' in the latter. part of'June 1942.On July 2, 1937, the respondent posted and has since maintained in conspicuousplaces throughout its plant the following notice:JULY 2, 1937.NOTICE To ALL FOREMENON AND AFTER THIS DATE,ANY EMPLOYEEOF SCULLINSTEEL dO.WHO DURINGWORKING HOURS, OR AT ANY TIME ON THE. PROPERTY OF THE,COMPANY, SHALLSOLICIT AND OTHER EMPLOYEE TO rJOIN ANY UNION. OR OTHER ASSOCIATION, ORSHALL ABSENT HIMSELF FROM'THE WORK ASSIGNED HIM, UNLESS FOR A REASONeONNECTED WITH SAID WORK OR UNDER INSTRUCTIONS FROM HIS FOREMAN-ORSOMEONE IN AUTHORITY"OR FOR A REASON IMPOSED BY NATURE,-SHALL BELIABLE TO DISCHARGE.r.(S)J: D. WALSH,Works Manager.On November 18, 1941, the respondent posted and thereafter maintained inconspicuous places throughout its plant the following notice`November 17,1941.To all employees of the Company, occupying the positions of Works Manager,AssistantWorks Manager, Foremen, Asst. Foremen, or Positions in any-,,,Supervisory Capacity:-,.,-,,foccupying a supervisory position over employees can in any, way interferewith the freedom of action of ,any employee as to his right to become affili-ated with any labor organization of any kind, or make any suggestion oror participate in any conversation with ariy'employee as to whether he shalljoin or not join any labor organizationNO EMPLOYEE OF TIITS COMPANYSHALL BE PERMITTED TO SOLICIT MEMBERSHIP OF ANY OF THE EMPLOYEES IN ANYLABOR ORGANIZATION ON COMPANiY TIME OR PREMISES, OR TO CRITICIZE, OR TOtiARGUE WITH, THEM ON COMPANY TIME OR PREMISES IN REGARD TO THEIR BECOM-ING MEMBERS OF SUCH ORGANIZATIONS.This rule shall be strictly enforced. *It* is understood that any, employeewho does not obey this order shall be subject to 'discharge.(S)HARRY SCULLIN,Harry Scullin,President.2Matter -of ScullinSteel Company, a CorporationandSteelWorkers Organizing Com-mittee, Local, No. 1062,affiliatedwith the 0. 1.0. andScullin Steel CompanyEmployees'Mutual AidAssociation,party to the contract,37 N. L. R. B. 473. A consentdecree en-forcing this Order was entered in the Circuit Court of Appeals for the Eighth Circuit onFebruary 14, 1942.'I In January 1943, the last five words of this notice were deletedand the followingwords substituted: "SHALL BE SUBJECT TO DISCIPLINARY MEASURES."4A copy of this notice was delivered to all supervisory employees. :SCULLION STEEL-COMPANY409In its contract with the respondent dated July 28, 1942, the Independent agreed"that there will be no solicitation of any employee for membership on companytime or premises."The complaint alleges that' the respondent, by promulgating and posting the,rule against' solicitation, ,interfered with, restrained and coerced its employees.,adopted and such notices posted in absolute good faith, and. with the under-standingthat-such rule was clearly reasonable, and that respondent, as-an em-ployer had the righton its premisesto demand' the :single-mincled attention of.its employees to their work, and that the performance of work with efficiency,and, without physical danger' depended not only upon 'the' devotion' of the em-ployees to their work, but also upon the amity with which they cooperated, andthat said rule was established at a time when different labor organizations were.contending for bargaining rights-for the purpose of securing efficiency; harmonyand safety." 'James Walsh, works manager of the respondeht, testified that the rule was'promulgated primarily to avoid "dissension among the men," since in the variousefforts toorganize'.'menget into arguments about a choice of their own."According to his further testimony,'the notice dated July 2, 1937, was' posted at.that time because there was "too much running around in various departments."As to *the notice dated November 17,, 1941,".counsel for the respondent stated'that this notice was composed :by him and posted upon his advice, following thehearing in'Case No. XIV-C-514,' wherein there was evidence that competing-labor organizations were causing contention among the employees, that super-visory employees were permitting solicitation for union membership on 'companytime and property, and that supervisory employees spoke to employees regarding-these organizational matters?Counsel for the respondent further stated thateach of 'the competing -labor organizations had lodged complaints with the re-spondent' regarding -solicitation by its rival.The foregoing explanations forthe probiulgatioh and posting of the rules- set forth above are supported byuncontradicted evidence of some three specific instances of disorderly conductin the plant arising from union solicitation and discussion,' and by the testimonyof Thomas Stark, a witness called by the Board, that there had been bitter.contention and argument among the employees regarding union matters.How-. ever, 'there ' is no evidence that union solicitation and discussion, which hasItwas'stipulated that his statements should be considered as if given under oath.s See p. 3,supra:The statements of counsel for the respondent are supported by the record in Case No.XIV-C-514, which was made a part of-the record in the instant case In this connection.SThese incidents, according to the uncontradicted testimony of Walsh and HarrySimmons,personnel director,were as follows:(1) In 1937 or 1938, an unnamed employee,who 'was an officer of the C. I. 0., became involved in'an argument with other employeest"about)oining,the union"and threatened that "he would not let them get on the crane,and if they got on the crane he would knock them down." In July or August 1941 oneTaylor, an employee, "came in pretty well loaded one pay day" and went "up and downthe pay linewith C.I.0. cards asking them[employees]to loin, pulling fellows by the'sleeves and by the arm."On the following morning, Taylor and two other employees,all of whom had been drinking,sought"to prevent five or six chippers from going towork in No. 2 plant because they would not join the C. I. 0." This incident startedbefore the time these employees were scheduled to start work,but it extended into theirworking hours.At about thesame time,one Ferguson,an employee,"was constantlyjabbing and gibing at various men in the plant because they did not join this union, orbecause they belonged,to another union, and it got pretty hot. They got to calling one,another vile names and we had to break it up." There Is testimony concerning other'instances of union solicitation within the plant,-none of which,however, was attendedby any disorder. 410,DECISIONSOF NAT'LONAL LABOR RELATIONS BOARDcontinued despite the respondent's rule, has affected productionWalsh testifiedthat the respondent'' had a good production record and that he had not, observedany decrease in production.Although the notices, by their terms, prescribe only union solicitation, criti-cisln or argument, the respondent has, in practice, prohibited other types of solici-tation.Works Manager Walsh testified that the no-solicitation, rule "takes ineverything" and, to illustrate, testified without contradiction that the respondenthas prevented solicitation in an organization called the Mantle Club, "some sortof good fellowship club"; and that the respondent also stopped the selling of"chances" by employees.Harry Simmons, personnel director of the respondent,testified without contradiction that the respondent consistently has refused topermit various organizations to come into the plant for the purpose of solicitingmemberships or making collections.According to the testimony of Walsh andSimmons, the only 'solicitation which is permitted in the plant is the following:(1)When an employee is ill and needs financial, assistance, or when an em-`ployee dies and his fellow workers desire to purchase flowers, solicitation offunds is permitted within the department where the ill or decreased employeeworked, provided that permission is first obtained from Walsh's office. (2)Charles Porter, pneumatic tool repair man, has been, permitted since 1934 tosolicit new employees, at the time of their physical examination in the plant .dispensary, to sign pay-roll deduction cards for health and accident benefits, pro-vided by Benefit Association of Railroad Employees.9 (3) New lymployees, aftercompleting their physical examination, are sent to the respondent's personneloffice,where they are offered the opportunity to take a group life insurancepolicy and a group hospitalization insurance policy issued by certain insurancecompanies.There was also testimony by three employees that solicitation for "weathertickets", the "numbers game", and "lottery tickets" occurred within the plant.One of these employees testified that his supervisor witnessed such solicitations.However, he did not specify when or where this occurred.Walsh testified with-out contradiction that on one occasion the bead of the department concernedstopped such solicitations." - Despite the specific prohibition against union solici-tation, there was, according .to the testimony, both of witnesses for the Boardand witnesses for the respondent, considerable union solicitation: in the plant.However, this solicitation, according to the testimony, was engaged in at varioustimes by adherents of the C I. 0, the Independent, and the A. F. L. There isno evidence that supervisory employees were present on these occasions, anditwas conceded that such solicitation often was done surreptitiously.Therespondent's plant is composed of many buildings, which are spread over' 90acres.Where such solicitation is shown to have come to the respondent's atten-tion, the employees involved have been reprimanded or disciplined by lay-offor discharge for such conduct.Under all the circumstances, the undersigned.finds that the evidence fails to establish that the respondent has permittedany solicitation on company time- or property except in the three particularsmentioned aboveAlthough. the rule by its terms prohibits argument or criticism regardingunions, employees were permitted, while at work, to discuss other subjects, suchG Porter engages in this solicitation before he starts his regular hours of work.Heis paid for this solicitation by Benefit Association of Railroad Employees."Walsh testified that these was but one occasion on which "weather tickets" weresold and' that "as soon as we found out we stopped it " As to the "numbers game," Walshtestified' "The only thing about the numbers game might be the colored fellows like toplay policy ... We would like to stop it."I SCULLION STEEL COMPANY411as baseball and politics.There is no showing, however, that discussion of suchsubjects has led to any controversy or disorder tending to disturb plant discipline.The record shows that at least some of the employees have leisure periodsduring which they discuss various subjects, as mentioned above.Thus, PatrickStephens, an electrician, testified without contradiction that at times duringworking hours,when there is no specific task for him to perform,he could "talkor walk around among the fellows." (And Personnel Director Simmons testi-fied that "most of the employees" who work from 7 a. in to 3 p. in. have no fixedlunch period, but that "They do eat lunch at intervals when they are not workingand do not have something to do " However, it is plain that employees are com-pensated at their regular wage for leisure,periods during working hours.The undersigned is convinced and finds from the foregoing facts that,in pro-mulgating and enforcing the rule against union solicitation, criticism, and argu-ment, the respondent was motivated by a desire to preserve plant discipline, andthat, to the extent that the provisions of the rule comport with that objective,'the promulgation and enforcement of the rule was not violative of the Act. Rivalunions have vied for several years to obtain the adherence of employees. Sofar as the record shows, the rule has been enforced without discrimination againstanS particular organization, and, in practice, the rule has been enforced againstall types of solicitation, except in three particulars to which the undersigneddoes not attach importance.While the rule by its terms proscribes only uniondiscussion and activity, as distinguished from other types of employee conversa-tion and conduct, the evidence establishes that union activity alone has givenrise to disorders which, though minor in nature, tend to disturb plant discipline.The undersigned also is convinced, however, that the prescriptions embodiedin the rule extend beyond the bounds of reasonable necessity in seeking to preventthe mischief for which the rule was designed, and that, to that extent, such pro-unduly fetter the employees in the exercise of their right to self-organization.As set forth above, the respondent averred in its answer that therespondent"had the right on its premises to demand the single'minded attentionof its employees to their work, and that the performance of work with efficiencyand without physical danger depended not only upon the devotion of the employeesto their work, but also upon the amity with which they cooperated . .' Theundersigned is of the opinion that it is neither necessary nor reasonably calcu-lated fo ensure plant discipline that employees be required to refrain from orderlyunion discussion and activity when they are on plant property on their owntime" Sections 8 (1) of the Act forbids an employer to interfere with the right"gee the case of General Chemical Company, 11 L. R R. 95, 97, where the NationalWar Labor Board, speaking through Public Member Morse, saidIt is the opinion of the [National War Labor] Board that the recommendationof the panel on union activity should be modified to read that no soliciting of mem-bers or other union activities shall be carried on by any employee or by any repre-sentative of the union during working hours.The Board has observed the workingsof the pioiisiont on union activity of many collective-bargaining agreemelits whichattempt in vailous language to prevent the soliciting of new union members on com-pany propertyIt is the opinion of the Boaid that any such restriction does notrepresent a very realistic approach to,the problem, nor is it conducive to industrialharmonyIt is most natural that when a group of employees sit down together during thelunch hour or meet in the locker room prior to going on duty or meet together atother timesAnd places, even though on company propeity,one topic of conversa-tion is likely to be the activities of the union- To provide'that a union member shallbe dismissed from employment or disciplined in some other way if he discusses unionaffairswith a non-union-fellow employee Aulule on company piopeity tends only to 412DECISIONS OF NATIONAL LABOR, RELATIONS BOARDof employees to self-organization and'other rights guaranteed in Section 7.While,in the opinion:of the undersigned, an employer may nevertheless promulgate andenforce non-discriminatory reasonable rules designed to maintain plant discipline,and to that extent limit the exercise of the employees' statutory rights, he maynot further encroach upon these rights by outlawing union activity under cir-cumstances which present no clear or convincing expectancy that such activitywill affect discipline of-employees in the performance of their work.. The under-signed is convinced and finds that the extension to the employees' own time of theprohibition, against union solicitation, criticism, and argument contained in therule of July 2, 1937, and of November 17, 1941, constituted an unreasonable impedi-ment to self-organization which interfered with, restrained, and coerced therespondent's employees in the'exercise of the rights guaranteed in Section 7 ofthe Act 12B. The alleged discrimination in. regard to hire and tenure of employmentThomas Starkwas employed by the respondent on June 30, 1936, as a mainte-nance helper.In September 1936 Stark became a leader in general repair work."Stark was laid off in December 1937, returned to work about October 1939, andwas discharged on July 3, 1942.,Stark joined the C. I. 0 in the latter part of 1936He became president ofthis organization in the fall of 1940, and continued in this capacity until aboutApril 1942, when the C. I. 0 was abandoned. Stark, as an officer of the C. I O.,attended several meetings with representatives of the respondentAs set forth hereinafter, in the latter part of June 1942, Patrick Stephensinitiated a campaign to organize employees in the A. F. LShortly after 3 p. in.on Friday, June 26, Stephens, who was preparing to start work, asked Stark,while the latter was working, what Stark thought of the A F L. Stark answered,"It is all right with me " Stephens then gave Stark 10 or 12 A., F L authoriza-tion cards.Shortly after 4 p in., when Stark finished work, he signed anauthorization card in the Waldemar Cafe, which is located near the main gateof the respondent's plant and where employees frequently gather" Thereafter,drive such activity "underground" and fosters suspicion, distrust, and devices ofsubterfuge.The non-union member, in turn, is entitled to protection from coercion andthreats on the part of union members who may seek to impose upon him uniondiscussions to which he does not care to listen.But in a free society neither henor the company is entitled to a ruling that denies union members the right to dis-cuss union affairs and the benefits of membership in the union with employees dur-ing leisure time periods, provided that they do so in a legitimate and propermanner.However,management is entitled to insist that no so-called union activity becarried on within its plant while men are at work ...",SeeMatter of UnitedStatesCartridge CompanyandInternational Brotherhood ofFiremen d Oilers, Local No. 6, affiliated with the American Federationof Labor,et at,47 'N L. R. B, 896;Matter of The Denver Tent and Awning Company and Ware-house andDistribution Workers Union, No. 217, I. L. W. U., 47 N. LR. B., 586.23A leader is assigned by the master mechanic or by his foreman to perform par-ticular maintenance jobs.His superior may assign one or more helpers to assist him.14The findings regarding Stephens' solicitation of Stark are based upon the testimonyof both these employees.Their testimony contains inconsistencies.Stark at first testi-fied that Stephens approached him on Thursday, June 25. At a later point in his testi-mony, he stated that lie had signed the authorization card, which was introduced inevidence, on Friday, June 26, the date appearing on the card.He further testified thatStephens was present at the Waldemar Cafe when he signed. Stephens testified thathe approached Stark on a Wednesday and .that he and Stark signed their cards "to-gether" on Friday, June 26, at the Waldemar Cafe. Stephens immediately changed histestimony, stating that he signed his card before 3 p. in., when he started work ; andthat he was not present when Starksigned. SCULLIONSTEELCOMPANY413Starksolicited some 75 employees to sign such cards, and secured the signaturesof about 12 employees.According to Stark's testimony, most of thisorganiza-tional activity occurred in the Waldemar Cafe.This cafe is about 40 feet longand 22 feet wide ; food is served at a counter and at tables. Stark and Stephenstestified that supervisory employees .come into this cafe on several occasions.TheynamedPaddy Herbert, assistant open hearth superintendent, Claude Null,a working foreman, Ed Eoff, a shift foreman, and William J. Davis, chief elec-trician.While Stark and Stephens testified generally that these persons werein the cafe during the period in which,they engaged in solicitation, they, wereunable to specify an occasion on which any of said supervisors were presentWhen they were soliciting employees.Charles Tinsley, an employee who signedan authorization card on the same occasion on which Stark signed, testifiedthat he saw no foremen in the cafe at this time. Stark admitted that he hadnever seen Walsh,,the works manager, Buck, the head of his department, orEisenhart, his immediate superior, in this cafe.Davis denied that he had everseen Stark soliciting employees in the cafe.While it is clear from the testimonyof Stark and other employees that he engaged in solicitation at the cafe atvarious'times,during a period of about two months after he signed an autlioriza-tion card on June 26, Stark's testimony was indefinite as to whether he solicitedemployees between June 26 and his lay-off' on June 29, mentioned below, orbetween June 26 and his discharge on July 3.16In April 1942, the respondent's charging machine or charger, which is usedto load furnaces in which' 'steel ' is melted, was damaged16The machine wastemporarily repaired, and a new part was thereafter prepared for the permanentrepair of the machine.Sunday, June 14, was the day designated for perioriningthe permanent repair jobStark,who had "laid out" the job, was assignedto this work as leader.However, due to certain production requirements, thejob could not be done on this day. Stark reported for work that Sunday; a'regular working day, but when he ascertained that the charger could not berepaired, decided to leave the plant.He told Strausser, another leader, to tellthis to Foreman Eisenhart.As Stark was leaving the' plant, he met Eisenhart.Stark told Eisenhart that the charger could not be repaired that day and thathe was going to leaveAccording to Staik's testimony, Eisenhart said, "Thatis allright,we'are not crowded."Eisenhart testified that he told Staik that16 Stark testified on re-cross examination :Q. About what month did all this [solicitation] occur?A. I don't knowQ. Can't you give me some judgment as to that?A It was in June.Q. It was in June? All of this took place in June?A. In July. This is July and the first part of AugustQ. July and the first part of August'A. Yes sir.Q.Of 1942?'A. Yes,'A. Yes, sir'Stark testified on further ic-direct examination.Q. ... You did solicit some in JuneA. Yes, sir ; I did.Q.And some in July?A. Yes,sir.,,Q.And you also solicited some after you were discharged?A. Yes, sir.'"Walsh testified without contradiction that the- charging machine "is a very importantpieceof equipment", since "if the machine is down it means there is no production andthe furnaces are down."r 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was other work to be done and that Stark replied, in substance, that hedid not care and departedEisenhart admitted that he did not state specificallythat Stark should remain, and that he was not perturbed about Stark's depar-ture since, inasmuch as the charger could not be repaired that day, -he ','couldget along all right with the other men."And Strausser testified that when hedelivered Stark's message to Eisenhart the latter showed no sign of displeasureand stated that he had met Stark outside the gate.Upon all the evidence, theundersigned finds that when Stark told Eisenhart that he was leaving the plant,Eisenhart indicated that he did not object to Stark's action.Itwas subsequently decided that the charger would be repaired on Sunday,June 28. Stark did not report for work on this dayHe testified that nearlytwo weeks before, he had told his foreman, Eisenhart, in the presence of em-ployees Strausser, Gaskill, Tinsley, and Mitchell, that he was invited to attendTinsley's silver wedding anniversary celebration on- the night of June 27, andthat he had asked permission to be absent the next day, since "when going tosomething like that a man would not be worth much coming into the plant onSunday."According to Stark, Eisenhart replied, "That is all rightImightgo myself."Eisenhart testified that the first time Stark asked for permis-sion to be absent was on Friday, June 26. According to Eisenhart, he toldStark that the latter was needed, since "the charger was going in " Straussertestified that about a week or a week and a half before June 28 he heardStark ask Eisenhart, in the presence of some 4 to 6 employees, for permissionto be absent that day.He further testified that he "did not catch" Eisenhart'sreply.Tinsley testified that lie heard Eisenhart give Stark permission to beabsent.Gaskill testified that on this occasion Stark asked for permission tobe absent, and that Eisenhart replied that he also had an invitation and mightattend the party.Gaskill further testified that he could not recall the re-mainder of the conversatipnMitchell testified that he heard Stark ask andreceive permission from Eisenhart to be absent but testified that this occurred onJune 26.On cross-examination Eisenhart's testimony reflected lack of recollec-tion as to whether Stark had requested permission to be absent prior toJune 26.17Consideration of all the testimony persuades the undersigned thatEisenhart did indicate approximately ten days before June 28 that Stark couldbe absent on that day.However, the undersigned is also,satisfied and findsthat the subject was again discussed by Stark and Eisenhart on June 26 andthat on this occasion Eisenhart told Stark, as testified by the former, thatStark would be needed on June 28 since "the charger was going in." In thusfinding, the undersigned is persuaded by the following circumstances : therepair of the charger was considered an important job and had been set forthis day; Stark had planned the job to some extent and had been assigned to17Eisenhart's testimony was as followsQ Did be [Stark] ever mention it [permission to be absent] prior to that time[June 261?A Not on that particular job but before that time they used to come to me a weekor ten days or more before the work soliciting to be offIf I seen fit that there weren'ttoo many men off that Sunday, I let them off.ssaneQ In the same group-you do not recall any group of thiee or four or five fellowsasking you about the same party?IA I was in the group, and the bunch around me on the furnace^fioor at that timethey had a conveisation about the parry.Q D d any of them at that time ask permission to be offaA.Who do you mean?Q.Any'of the fellows going-to the party.A No. not in paiticular, that I remember. SCULLION STEEL COMPANY415,do it; Strausser, the other leader under Eisenhart's supervision, had beengranted permissionsome3 weeks prior thereto to be absent to attend his son'smarriage.Despite Stark's absence, the charger was repaired on June 28.According tothe testimony of Eisenhart, he- had "figured"that the job would take about, 8hours.He further testified that the repair job could have been started at'7 a. in., the start of the working day, but that the job was not started at thattime because he waited for Stark. -After waiting about an hour Eisenhart in-formed Master Mechanic Buck that Stark had failed to "show up " Buckstated that notwithstanding Stark's absence, they should proceed.Accordingto Buck and Eisenhart, the repair job was not started until about 9 a. in. andwas not finished until -about 10 p. m.However, Gaskill, who worked on thejob, testified that it tookfrom7 a. ni until nearly 8 a. M. to gather tools andotherwise prepare to start the job and that the repair crew was unable to startuntil 9 or 9:30 a. in because the charger, was used until that time to loadfurnaces.Gaskill further testified that he finished work at 7 p. m.Walshtestified that the respondent was unable to pour its "night heat", amountingto 27 tons, because the charger was not repairedUpon all the testimony, theundersignedfinds that Stark's absence resulted in some delay in the repair ofthe charging machineAbout 6 employees other than Stark were absent in this department that day.However, all but one of the others, Francis 'Walters, had permission to, heabsent.Walters was not discharged, nor, so far as appears, otherwise disci-plined.However, on Sunday, May 3, 1942, Walters, Stark, and one Waldmanhad been absent without permission.Walters was laid off, as a disciplinarymeasure, but Stark and Waldman were not disciplined.Walters had registereda complaint with Eisenhart because of thisAt about 10 a. in. on June 28 Buck told Works Manager Walsh that Starkhad not reported for work and that he, Buck, "did not like it."Walsh toldBuck to tell Stark to come to Walsh's office the next morning before startingwork.Buck relayed the instructions to Eisenhart, who in turn conveyed thismessage,to Stark the following morning.According to Stark's testimony, beasked Eisenhart whether lie was instructed to report to Walsh because of hisfailure to report for work the previous day, whereupon Eisenhart said, "Oh, no,you had permission to be off that Sunday " Eisenhart testified that Stark askedwhy he was sent to Walsh and that he, Eisenhart, replied that he did not know.The undersigned credits Eisenhart's testimony.Stark testified that in his conversation with Walsh that morning the lattersaid,"Tom,. reports come to me from the Waldemar Cafe you are trying toorganize-the A. F. of L. in the plant.We are not going to stand for rhat";that he, Stark, replied; "You have the wrong man, and I am not going to, standto worryYou go on homeand Iwill let you know" According to Stork'sfurther testimony, he asked Walsh whether he should come in the next day andWalsh replied in the negativeWalsh denied that he referred to the WaldemarCafe.His version of the conversation was as follows:.I told him I had heard some bad things about him yesterday andwanted to talk to him. It was things we had to do something about. Thefirst thing he did not show up yesterday on the charger, and the next thingI heard hewas runningall around the plant.Ofcourse, hedenied rightaway he done any running around the plant. I told hint, "Tom, you aregoing to have to take off today for I am going to have to make an investi-gation.Iwillhave.to see Mr. Buckand Mr. Eisenhart,for they did not 416' DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave time yesterday. If you come back tomorrow morning we will makesome decision about your activities and whatever may be."He seemedhighly indignant because I was laying him off for the day, and he got upand walked out and said, "I will be God Damned if, I lose any time outof this," and he walked-out.Walsh explained that he had learned by "hearsay" from "various foremen andothers in the plant" that Stark frequently had left "his place of 'work" and hadgone "where he did not belong."The undersigned credits Walsh's version of his conversation with Stark. Inthe first place,'the fact'that Stark was called to Walsh's office the day after hisabsence on June 28, which was reported by Buck to Walsh, persuades the under-signed that Walsh spoke to Stark about this matter. And the subsequent courseof events mentioned below tends to corroborate this conclusion.Secondly, sinceStark had not commenced his organizational activity in the' Waldemar Cafeuntil the afternoon of the previous Friday, June 26, 'since Stark did not workon' Saturday or Sunday, and since the testimony mentioned above is indefiniteas to whether supervisory employees were present during Stark's organizationalactivity, the undersigned considers it unlikely that Walsh had been informed-at least at this time-of such -activity.Moreover, Stark's testimonyregardingWalsh's statement about his union activity- is ambiguous: He testified, as setforth above, that Walsh stated- that reports had come from the cafe that Starkwas trying "to organize the A. F.L. in the plant."(Italics supplied.) 'It isnot clear from this whether, according to Stark's testimony, Walsh referredto organizational activity""in the plant" or to organizational activity In the cafefor the purpose of establishing the A. F. L. as a bargaining representative "inthe plant."The undersigned considers it ,significant, however, that the furthertestimony of Stark, who attributed this statement to Walsh, plainly indicatedthat -Stark understood that Walsh had reference to organizational activitywithin the plant.18While Walsh's assertion, as testified by him, that Stark"was-running all around the plant" was admittedly based -upon'hearsay, andwas not corroborated by the testimony of any supervisory employee,i9 in viewof the ambiguous nature of Stark's testimony and the improbability that Stark'sactivities in the Waldemar Cafe then had come to Walsh's attention, the under-signed gives more credence to the testimony of Walsh than that of Stark in thisregard.'Stark testified that after leaving Walsh's office on June 29, he asked Buckwhether he had been laid off because he was absent on the previous day and18On direct examination, after testifying that Walsh had stated that reports had comefrom the cafe that Stark was trying "to organize the A. F. L in the plant", Stark testifiedas follows :'Q. You denied organizing,or denied organizing,in the plant?A. In the, plant.Q. You denied organizing in the plant?A. Yes, sir.He said,"If you are not guilty you will not have to worry.' You goon home and I will let you know."39Buck, the head of Stark's department, testified that during the last two weeks ofposed to be on, so far as I know;"and that he, Buck;had had no conversations with anyrepresentatives of management concerning Stark except with reference to Stark's absencefrom work on June 28.While Eisenhart, Stark's foreman, testified that he had mentionedto Buck "several times" that on occasion Stark "wasn't on the job", Eisenhart could notremember any specific instances, other than in connection with Stark's absences on June 14and 28, when-he thus had spoken to Buck, nor was he 'able to recall'whether-this hadoccurred during the last month of Stark's employment. SCULLION STEEL COMPANY417that Buck replied, "Oh, no, you had permission to be off."Buck denied that hemade this statementtto Stark.Buck impressed the undersigned as an honestwitness.Inasmuch as Buck previously had reported to Walsh that Stark hadfailed to report to ' work, the undersigned considers it unlikely, in the circum-stances, that Buck would make such a remark. The undersigned credits Buck'sdenial.According to Walsh's uncontradicted testimony, on June 30, the day after hisconversation with Stark, he "got in touch with Mr. Buck and Mr. Eisenhart toget all the details."Stark did not follow Walsh's direction to appear at theplant on this day.When Stark also failed to come in the following day, Walshinstructed Buck to have Stark report to Personnel Director Simmons.At thehearing, Walsh-explained his action as follows :I discussed with Mr. ,Buck and Mr. Eisenhart why he [Stark] wasn'tthere that Sunday.They also told me on Sunday, June 14, he, walked offthe job and on Sunday, June 28, he did not show up when he was orderedout.It took those two occasions along with the importance of that job andfelt as though he should be discharged.On Wednesday, July 1, Walsh told Simmons that Stark had failed to report forwork on June 14 and 28, and that he, Walsh, had spoken to Stark and to Buckand Eisenhart, who were "put out" about Stark's failure to appear on June 28because "some of the men had to worl?' over and this charging machine was heldup."Simmons then conferred with Buck and Eisenhart.Buck stated that, Starkfailed to "show up" on June 28 to repair the charger ; that he, Buck, had askedEisenhart why Stark was absent ; that Eisenhart replied that he did not know,adding that Stark has asked for permission to be absent, but that it had beenrefused ; and that he, Buck felt that Stark should not be in his department.,,Eisenhart told Simmons that on June 14 Stark had left the plant despite Eisen-hart's statement that there was work other than the' repair of the charger toperform on that day ; that Stark had failed to "show up" on June 28 notwith-standing Eisenhart's refusal to permit him to be absent; and that because Starkwas-causing trouble in the department and was refusing to obey instructions, hewould prefer not- to have Stark in his department.Both Buck and Eisenhartgave Simmons notarized, statements of the above matters, which Simmons showedtoWalsh later that day.Walsh stated that he was of the opinion that Starkhad been "around there long enough" to know "the rules of the plant" and that,Simmons orderedthat Stark's pay check be sent to his office."'When Stark came to the plant-on Friday, July 3, to obtain his pay, he was toldthat his voucher was in Simmons' office. Stark then approached Simmons, whotold Stark that he was discharged for failing to "show up" on the previous Sun-day.Although Stark stated that he had permission to be absent, Simmons askedStark to turn in, his badge" and paid Stark the money which was due him.opinion that the evidence fails to establish that Stark was discharged because ofhis union membership or activity.His discharge was immediately preceded byhis failure to report for work on a day on which he was assigned to perform animportant repair job, in which Stark, by virtue of,his position-as a leader andhis previous planning, was to play a prominent role.On the day, after his failureto appear, his dereliction immediately was called'to his attention by Works Man-ager, Walsh, who laid him off pending investigation. % While the undersigned20The findings in the above paragraph ate based upon the uncontiadicted and credibletestimonyof Simmons.'' '11 See footnotes 25,infra. 418DEOIiSJONSOF NATIONALLABOR RELATIONS BOARDconsidersWalsh's statement on this occasion that Stark had been "running allaround the plant", a suspicions circumstance in the absence of convincing evi-dence that Stark frequently had left his place of work, the undersigned never-theless believes that his statement cannot be construed as referring to Stark'slegitimate union activity, inasmuch as Stark had not become interested in theA. F. L. until three (lays before and had been absent from the plant on the twopreceding days, and in view of the lack of clear and definite evidence from whichIt otherwise could be inferred that his activity on behalf of the A F. L. at theWaldemar Cafe was known'to management. In the-period between Stark's discussion with Walsh on June 29 andhis dischargeon July 3, his failure to reportfor work on June 28 was investigated by the respondent ; and Simmons toldStark on July 3 that he was discharged for this reason. Although the respondentdid not discharge or otherwise discipline Walters, who also was absent withoutpermission on June 28, Walters did not, like Stark, occupy a, key position in thejob to be done that day; and Walters had been disciplined on May 3 foran unex-cused absence on a clay on which Stark was similarly absent, but not disciplinedtherefor.Moreover, Simmons testified without contradiction that numerous em-ployees had been discharged by the respondent for "failure to report to work."The undersigned finds that Thomas Stark was not discharged or refused re-instatement because he joined andassistedthe A. F. L. or engaged in concertedactivities for the purpose of collective bargaining and othermutual aid andprotection.,Patrick Stephenswas employed by the respondent in June 1941 as a mainte-nance electrician.On the morning of June 16, 1942, a "committee" of four -electricians, comprising Bernard Riesenbeck, who acted as spokesman for thecommittee, Stephens and two others, complained to Works Manager Walsh that'certain other electricians were paid an higher hourly rate than they received,and requesteda raise inpayIn,.the course of the discussion Stephens said, "atthe present pay we cannot buy bondsand we can't meet the present condi-tions . . " - Walsh invited the employees to his office, where he demonstrated,by the respondent's records, that the other employees who had been mentionedwere receiving the same hourly wage as the members of the "committee".23Thatafternoon Walsh told Stephens that there was "nothing doing" regarding a payraise.After finishing work, Stephens went to the Waldemar Cafe, where hestated to other electricians that some other means must be devised to obtain wageincreases.Itwas decided to communicate with International Brotherhood ofElectricalWorkers, affiliated with the'A F. L. Stephens agreed that he wouldstop at the union office that afternoon, since it was on his way home.He did soand informed a union representative that the electricians desired to make appli-cation for membershipStephens was then given authorization cards.On thefollowing morning, Stephens left the cards at the Waldemar Cafe, and there-after solicited employees to sign such cards.According to Stephens, he engagedin "most" of his organizational activity at the cafe.Although Stephens namedcertain supervisory employees as having been present in the cafe during theperiod in which he was engaged in solicitation, he was unable to indicate anyare discharged "Although it is not shown that Stai k was warned prior to his absence onJune 28, which iesulted in his discharge, in view of, his absence without permission onMay 3, the reports of his supervisors to Walsh and Simmons regarding his absence onJune 14, the circumstanceis of his absence on June 28, and'hls failure to heed Wnlsh's in-structions to report for work on June 30,the undersigned does not consider significant theabsence of such prior warning,11ctephens did not go to Walsh's office since he'was on duty. SCULLION STEEL COMPANY-419,specific occasion on which any of said supervisors was present when he wassoliciting employees.Stephens testified that between 1 and 2 p. m. on Tuesday, June 30, GeorgeDecker,' an assistant of Chief Electrician Davis, told him that Davis desired tosee hini before he rang'out; that after work Davis told him that he'was laid offuntil the following Monday because Davis did not have "the kind of work, for.[himt] to do"; and that although he, Stephens, protested that there were em-ployees with less seniority in the department, Davis reiterated that Stephens waslaid off untilthe following,MondayDavis testified that at about 10:30 a. in.on June 27, Works Manager Walsh summoned him to his office, where he toldDavis that he had received several complaints that Stephens had been "inter.faring with other men, talking to them in different parts of the plant" ; thatWalsh told limn to speak to Stephens about this; and that he, Davis, then spoketo Stephens,telling the latter that he was laid off to afford the respondent anopportunity to investigate "why he [Stephens] was going around the differentparts of the plant."Davis further testified that Stephens asked whether hecould come to work on the following Tuesday ; that he gave Stephenspermissionto do so ; that he was unable to "get ahold" of Stephens while the latter was atwork on Tuesday; and that Stephens did not "show up" until the followinghriday, July 3Although Stephens testified without contradiction that he workedon the shift which started at 11 p. in on June 27, Davis testified that he spoketo Stephens that morning.Moreover, on cross-examination, Davis' testimonyreflected considerable confusion as to the date on which he spoke to Stephens.And Walsh testified that he thought it was on the morning of June 26 when hespoke, to Davis regarding Stephens.Upon all the testimony,the undersignedfinds, as testified by Stephens, that Davis told Stephens on June 30 that thelatter was laid off until the following Monday because of lack of work.Stephens came to the plant on Friday, July 3, which was a pay day, to obtainthe wages which were due to him. In accordance with the usual practice ofemployees in this department, Stephens asked Davis for his voucher in orderthat he might present it to the paymaster for his wages.Davis told Stephensthat Simmons, the personnel director, had his pay checkStephens then wentto Simmons'office2'According to Stephens' testimony,Simmons asked him forhis badge and a disc on which Stephens' pay-roll number appeared.-After Sim,-coons had received Stephens' badge and the lattersignedhis pay voucher,,Simmons gave Stephens the pay which was due to him and, at Stephens' request,gave him a statement to enable him to obtain at the main office money whichStephens had paid for, war bonds. Stephens asked for permission to leave histools in the plant until the following Monday, but Simmons told him to takethem on this day and sent a guard with Stephens to get his tools. Accordingto Simmons'testimony, when Stephens carne into his office, he asked Stephens,"What is the matter with you?", whereupon Stephenslaid hisbadge on thetable andhe, Simmons,then wrote out Stephens' termination slip, which states :"Turned in his badge."At the hearing, Simmons testified that at some timeprior to July 2, WorksManagerWalsh had told him that he, Walsh, had beeninformed by Edward Bartley, the night superintendent, that Stephens had been"out of his department on several occasions"; that on July 2 employees EdwardBecker and John Hopmeir had come to his office and complained thatStephensu While Stephens was waiting to see Simmons outside the latter's office,Stark,who hadjust been discharged, dame out of the office^- When an employee is discharged by the respondent,he is sent to Simmons'office inorder that the employee's badge. which admits him to the plant, may be obtained by therespondent531647-43-vol 49-23 420DECISIONS OF NATIONALLABOR RELATIONS BOARDhad been bothering them by soliciting their membership in "the union" ; thatSimmons then told Walsh that he thought Stephens should be sent to 'his officein order "to find out whether he [Stephens] was going to be out there to organizein that plant during his eight hours of shift, or whether he was there to work ;"that Walsh agreed that Simmons should talk to Stephens ; and that Simmons then,ordered that Stephens' pay check be sent to his office. Simmons' testimony as towhat occurred prior to his meeting with Stephens on July 3 is uncontradicted.It is supported by the testimony of Walsh, who stated without contradiction thatBartley reported to him on June 26 that Stephens had been-out of his depart-nient and that Bartley had seen Stephens speaking to several employees, one ofwhom had told Bartley that Stephens "was trying to sign him up." Simmons'testimony is also- supported by that of Becker and Hopmeir, both of whomtestified that Stephens had solicited their membership in the A. F. L. duringworking hours in the "trouble shooters' shantyf26 and that they had reportedthis to Simmons on July 2; and by that of Davis, who testified that he had'sent Stephens' check to Simmons.The testimony and demeanorof Simmonsimpressed the undersigned that he was an honest witness. Stephens was anexcitable and argumentative witness whose testimony in certain respects did notimpress the undersigned as reliable.The undersigned credits Simmons' testi-mony as to his conversation with Stephens on July 3, as well as his testimonyconcerning the events preceding the conversation.Although Stephens denied that he had solicited membership' in the A. F. L. oncompany time or property, the undersigned does not accept his testimony in viewof the credible testimony to the contrary. In addition to the testimony ofBecker,Hopmeir and Walsh mentioned above, employees Carl Robertson andPaul Kaelin testified that Stephens had solicited them to join the A. F. L. duringhad ascer-tained, upon investigation, that Stephens had solicited an employee named Grivers.Furthermore, as found above, Stephens asked Stark on June 26, while the latterwas at work, what Stark thought of the A. F. L. and when Stark stated that itwas "all right," gave Stark several A. F. L authorization cards. Upon the entirerecord, the undersigned finds that Stephens solicited the membershipof severalemployees in the plant during his or their working hours and, atleast in someinstances, at times when these employees were performing work or were pro-ceedingto perform their work.The undersigned is satisfied and finds that Stephens' employment was terminatedas the result of his solicitation of union membership on the respondent's time and21The trouble shooters' shanty is used by employees as a place in which to keep theirtools and "spare material."Becker testified that Stephens approached him shortly afterthe beginning of Becker's shift on the night of June 27, while Becker was "getting [his]tools ready to go to work;" and that Stephens approached him again the following morn-ing when Becker was "Just about ready to put [his] tools away and clean up."Hopmeirtestified that'Stephens approached him on June 30 shortly before the finish of his shift, atwhich time Stephens distributed A F. L. application cards to "each of the electricians,"and that on at least one previous occasion he was solicited by Stephens.n Robertson testified that Stephens approached him in front of the door of the- storeroom after he had punched in and as he, was "going on shift."gaelin testified thatStephens approached .him while he was at work in the power house.While neither Robert-son nor Kaelin reported tbese-incidents to representatives of the respondent until afterStephens' discharge, the undersigned considers their testimony relevant as tending to dis-credit Stephens and as tending to support the testimony of Walsh and Simmons that theyhad received reports that Stephens had been engaging in solicitation on company time andproperty. SCULLION STEEL COMPANY421property. It has heretofore- been- found that the respondent's rule againstsolicitation was violativeof the Actonly insofar as it extendsto the employees'own time.From the facts set forth above, the undersigned is convinced that therule was applied in Stephens' case to union solicitation which the respondent'srepresentatives who discharged Stephens reasonably regarded as having occurredduring working hours.The undersigned finds that Patrick Stephens was not discharged or refusedreinstatement because he joined and assisted the A. F. L. or engaged in concertedactivities for the purpose of collective bargaining and other mutual aid andprotection.rV.THEEFFECTOF THEUNFAIR LABOR PRACTICES,UPON COMMERCEThe'activities of the respondent set forth in Section III above, occurring in con-nection with the operations of the respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.1V. THE REMEDY`Since it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the extension of the prohibition against union solicita-tion, criticism, and argument contained in the rule of July 2, 1937, and November17, 1941, to the employees' own time, was violative of the Act. It will thereforebe recommended that the respondent be ordered to rescind the rule to that extentand to post notices to that effect.It has been found that the respondent has not discriminated in regard to thehire and tenure of employment of Thomas Stark or Patrick Stephens. It willtherefore be recommended that the allegations of the complaint in this regard bedismissed.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS of LAw1.American Federation ofLabor and Independent Steel Workers Organizationare labor organizations, within,the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair, practices, within the meaning of Section 8 (1)of tile Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not discriminated in regard to the hire or tenure ofemployment of Thomas Stark or Patrick Stephens, within the meaning of Sec-tion 8 (3) of the Act.."The undersigned deems it unnecessary to determine whether Stephens,by handing hisbadge to Simmons on June 3, voluntarily quit the respondent's employ or whether his actionwas induced by a reasonable belief that the respondent,by summoning him to Simmons'office, had determined to discharge him.I0 ,422-DE'CISIONS OFNATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis,of the above findings of fact and conclusion of law, the under-signed recommends that the respondent, Scullin Steel Company, St. Louis, Mis-souri, and its officers, agents, successors, and assigns; shall:1.Cease and desist from :In any manner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act.2Take thefollowing affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Rescind immediately the rule imposed on July 2, 1937, and November 17,1941, insofar as it extends to the employees'own time:(b)Post immediately in conspicuous places throughout its plant,at St. Louis,Missouri,and maintain for a period of at least sixty(60) consecutive days fromthe date of posting, notices to its employees stating:(1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 of these recommendations;and (2)that the respondentwill take the affirmative action set forth in paragraph 2 (a) of theserecommendations ;,(c)Notify theRegional Director for the Fourteenth Region in writing withinten (10) days from the date of,the receipt of his Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional DirectorinIwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.And it is further recommended that the complaint be dismissed insofar as italleges that the respondent has discriminated in regard to the hire and tenureof employment of Thomas Stark and Patrick StephensAs provided in Section 33 of Article 1I of the Rules and Regulations of th'eNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board,,Shoreham Building, Wash-ington, D C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof. Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.ROBERT F. KORETZTrial Eirantiner.Dated March 22, 1943.0